DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 13 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Proebsting et al. (US 6,856,558).

adjusted according to the delay indication signal.  The same applies to claim 13.
In reference to claim 3 Proebsting discloses in Figure 1B wherein the accumulative signal comprises a first bit, a second bit, a third bit, and a fourth bit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proebsting et al. (US 6,856,558) in view of Vasyltsov et al. (US 9,377,997).
In reference to claim 2 Proebsting discloses all the limitations of the claim as mentioned above with respect to claim 1, except Proebsting does not disclose wherein the oscillator comprises: a NAND gate, wherein the NAND gate has a first input terminal for receiving the external clock signal, a second input terminal coupled to a first node, and an output terminal coupled to a second node; a first inverter, wherein the first inverter has an input terminal coupled to the second node, and an output terminal coupled to a third node; and a second inverter, wherein the second inverter has an input terminal coupled to the third node, and an output terminal coupled to the first node for outputting the internal clock signal.  Vasyltsov discloses in Figure 2 an oscillator (110) that comprises a NAND gate (111), wherein the NAND gate has a first input terminal for receiving the external clock signal, a second input terminal coupled to a first node, and an output terminal coupled to a second node; a first inverter (112), wherein the first inverter has an input terminal coupled to the second node, and an output terminal coupled to a third node; and a second inverter (113), wherein the second inverter has an input terminal coupled to the third node, and an output terminal coupled to the first node for outputting the internal clock signal.  This oscillator design is well known in the art, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application that the oscillator of Vasyltsov could have been used to implement the oscillator of Proebsting to provide a clock output.
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proebsting et al. (US 6,856,558) in view of Takeuchi (US 7,859,322).
In reference to claim 14 Proebsting discloses all the limitations of the claim as mentioned above with respect to claims 1 and 13, except Proebsting does not disclose that the delay circuit comprises: a first transistor, wherein the first transistor has a control terminal coupled to an input node, a first terminal coupled to a supply voltage, and a second terminal coupled to an output node; a second transistor, wherein the second transistor has a control terminal coupled to the input node, a first terminal coupled to a fifteenth node, and a second terminal coupled to the output node; and a third transistor, wherein the third transistor has a control terminal for receiving a bias voltage, a first terminal coupled to a ground voltage, and a second terminal coupled to the fifteenth node. Takeuchi discloses in Figure 3 a delay circuit comprises: a first transistor (P1), wherein the first transistor has a control terminal coupled to an input node (IN), a first terminal coupled to a supply voltage (Vid), and a second terminal coupled to an output node; a second transistor (N2), wherein the second transistor has a control terminal coupled to the input node (IN), a first terminal coupled to a fifteenth node, and a second terminal coupled to the output node; and a third transistor (N3), wherein the third transistor has a control terminal for receiving a bias voltage (bias), a first terminal coupled to a ground voltage (Vss), and a second terminal coupled to the fifteenth node.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the application that the delay circuit of Takeuchi could have been used to implement the delay circuit in Proebsting as a simple way to generate a delayed signal.

Allowable Subject Matter
Claims 4-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/CASSANDRA F COX/Primary Examiner, Art Unit 2849